Case 1:20-cv-22112-FAM Document 1-2 Entered on FLSD Docket 05/20/2020 Page 1 of 6

Filing # 106164954 E-Filed 04/13/2020 01:34:17 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA
GENERAL JURISDICTION DIVISION

CASE NO. 2020-008265-CA-01
CLAUDIA BOLIVAR

Plaintiff,
VS.
WALMART, INC.,

Defendant.

COMPLAINT FOR DAMAGES
COMES NOW the Plaintiff, CLAUDIA BOLIVAR, by and through her undersigned
counsel, and sues the Defendant, WALMART, INC., (Hereinafter “WALMART") for
damages and alleges as follows:
FACTS COMMON TO ALL COUNTS
1. This is an action for damages in excess of the sum of Fifteen Thousand
($15,000.00) Dollars, exclusive of interest, costs and attorney’s fees,
2 That at all times material hereto, the Plaintiff, CLAUDIA BOLIVAR, was and is
sui juris and a resident of Miami-Dade County, Florida.
3. That at all times material the Defendant, WALMART, was a Florida limited
liability company licensed to do, and in fact doing, business in the county of
Miami-Dade County, Florida.

4, The incident which is the basis of this action occurred at 11800 Hialeah Gardens
Case 1:20-cv-22112-FAM Document 1-2 Entered on FLSD Docket 05/20/2020 Page 2 of 6

Boulevard, Miami-Dade County, Florida 33018 which is owned, operated and
maintained by the Defendant and venue is therefore proper in Miami-Dade
County, Florida.

5. That on or about October 7, 2019, Plaintiff, CLAUDIA BOLIVAR, was an invitee
and lawfully upon defendant's property at 11800 Hialeah Gardens Boulevard,
Miami-Dade County, Florida 33018. Plaintiff was expressly invited upon said
premises as a member of the general public.

6. That on or about October 7, 2019, Plaintiff was at WALMART walking in an
aisle when she slipped and fell on a wet/slippery and otherwise dangerous
floor/walking surface.

COUNT I
CLAIM FOR NEGLIGENCE AGAINST WALMART

7. Plaintiff re-aver and re-allege each and every allegation contained within the
general allegations above and further states:

8. That at all times material hereto the Defendant, WALMART, did own, operate
and/or maintain, manage and have control of it’s property and place of business
located at 11800 Hialeah Gardens Boulevard, Miami, Miami-Dade County
Florida 33018.

9. That at all times material hereto the Plaintiff, CLAUDIA BOLIVAR, was an invitee
on the property located at 11800 Hialeah Gardens Boulevard, Hialeah Gardens,
Miami-Dade County, Florida 33018.

10. That on or about October 7, 2019, the Plaintiff while walking in an aisle area

within the subject property slipped and fell on a wet/slippery and otherwise
Case 1:20-cv-22112-FAM Document 1-2 Entered on FLSD Docket 05/20/2020 Page 3 of 6

dangerous floor/walking surface. The surface was wet/slippery asa result of

water dripping from a ceiling tile above the area where the Plaintiff fell.

11. That at all times material hereto, the Defendant, WALMART, owed a duty to
the Plaintiff, CLAUDIA BOLIVAR, and members of the general public to maintain
and operate the subject premises such that same was in a reasonably safe
condition and to discover dangerous conditions either caused by other persons
or created by its servants, agents, or employees and to give notice to persons
lawfully upon its premises.

12. That at all times material hereto, the Defendant, WALMART, their agents,
servants and/or employees acting within the scope and course of employment
breached its duty to the Plaintiff, CLAUDIA BOLIVAR, by one or more of the
following acts of commission and/or omission:

a. By negligently allowing an unsafe condition to exist on the property thereby
causing the Plaintiff, CLAUDIA BOLIVAR, to sustain serious injuries more
thoroughly described below;

b. By creating an unsafe condition to exist on the property thereby causing
the Plaintiff, CLAUDIA BOLIVAR, to sustain serious injuries more thoroughly
described below;

c. By failing to maintain the area where the accident occurred in a reasonably
safe condition and negligently allowing Plaintiff to walk in a dangerous
common area on its property.

d. By Failing to maintain and/or correct a defect which the Defendant,
Case 1:20-cv-22112-FAM Document 1-2 Entered on FLSD Docket 05/20/2020 Page 4 of 6

WALMART, knew or should have known existed;

e. By failing to warn or give Plaintiff notice of the above-described dangers,
failing to repair or correct the unsafe condition, or otherwise prevent
Plaintiff and/or other invitees from encountering the above-described
dangerous condition;

f. The Defendant, its agents, servants or employees knew and/or should have
known through the exercise of reasonable care, of the above-described
dangerous condition yet failed to correct the same;

g. This condition existed for a sufficient length of time so that the Defendant
should have been aware of this condition and taken appropriate measures
to correct this danger or, in the alternative, the Defendant created the
subject condition and allowed the same to exist for an unreasonable length
of time;

h. By negligently and carelessly failing to warn that the unsafe condition
existed in the area where Plaintiff was walking;

i. BY failing to provide a safe walking area to invitees such as the Plaintiff.

13. The Defendant knew or should have known due to existence of reasonable
length of time for which an inspection could have been made, of the dangerous
condition of the subject premises yet failed to take corrective or remedial
action.

14. That as a direct, proximate and foreseeable result of the above-described

negligence of the Defendant, WALMART, the Plaintiff, CLAUDIA BOLIVAR, was
Case 1:20-cv-22112-FAM Document 1-2 Entered on FLSD Docket 05/20/2020 Page 5 of 6

caused to fall and suffered the serious and permanent injuries and damages

more fully described herein below:

@

g.

. Past, present and future loss of earnings and earning capacity;

Past, present and future physical and mental pain and suffering;

Past, present and future aggravation of a pre-existing condition;

Past, present and future medical and related expenses;

Past, present and future shame, humiliation, scarring, disability, discomfort,
disfigurement and the loss of the capacity for the enjoyment of life;

Loss of capacity for the enjoyment of life, and;

All other damages allowed by law.

15. The injuries and damages described above are permanent and/or continuing

in their nature and the Plaintiff has suffered from the same in the past and will

continue to suffer from the same in the future.

WHEREFORE, the Plaintiff, CLAUDIA BOLIVAR, by and through her undersigned

counsel, sues the Defendant, WALMART, INC., for a sum in excess of Fifteen Thousand

($15,000.00) Dollars, plus all other awards available under Florida law. The Plaintiff

seeks a trial by jury.
Case 1:20-cv-22112-FAM Document 1-2 Entered on FLSD Docket 05/20/2020 Page 6 of 6

DATED this April 13, 2020.

LAW OFFICE OF CARLOS O. GOMEZ, P.A,
Counsel for Plaintiff

102 East 49" Street

Hialeah, Florida 33013

Telephone: (305) 698-3421

Facsimile: (305) 698-1930

Primary E-mail: cogomezpa@aol.com
Secondary E-mail: sandor@cogomezlaw.com

By: _A/Carlos O. Gomez
CARLOS OMAR GOMEZ
FBN: 140554
